DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Claims
Applicant’s response filed on March 8, 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed December 8, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-24 are currently pending. Claims 1, 9, 15 and 21 have been amended. Claims 1-24 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected for reciting “chromogenic stain channels and fluorescent stain channels are used obtain information about the tissue”. “Used obtain” is considered grammatically incorrect. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
e event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 14-15, 17-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. US 2014/0267672, published 9/18/2014 (hereinafter Morrison, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed December 8, 2020. A reply to applicant’s arguments is found below.
Regarding claims 1, 4-11, 14-15, 17-19, 21 and 23, Morrison teaches methods of staining biological specimens and using chromogenic and fluorogenic detection methods for outputting digitally enhanced images. Moreover, these methods include identifying proteins, nucleic acids, etc. using chromogenic and fluorescent labels (see paragraphs 3-19, summary of the invention; fig. 4, for example).
Claim 1 is directed to a method comprising: staining a tissue section with at least three dyes, wherein at least two of the three dyes are chromogenic and at least one of the three dyes is fluorescent, and wherein at least one of the three dyes is chromogenic and fluorescent; acquiring a brightfield digital image and a fluorescence digital image of the tissue section; extracting chromogenic stain channels from the brightfield digital image; extracting fluorescent stain channels from the fluorescence digital image; aligning the brightfield digital image and the fluorescence digital image using the chromogenic dye that fluoresces as a common element for both the brightfield digital image and the fluorescence digital image to create a composite digital image; and analyzing the composite digital image using the chromogenic stain channels and the fluorescent stain channels to quantify at least two stains in the composite digital image; and wherein the analyzing is performed such that date from both the chromogenetic stain channels and fluorescent stain channels are used obtain information about the tissue. Claim 4 describes 
Specifically regarding the claimed method steps of independent claims 1, 9, 15 and 21, Morrison teaches, carried out in any suitable order, adding signaling conjugates (typically between two to five) that may be fluorescent, chromogenic, or combinations thereof (see paragraphs 0133). Morrison expressly claims a multispectral imaging system is presented which uses different light sources to produce a false color composite image of the specimen (Morrison, claims 1, 7 and 8). Claim 7 expressly describes a first AND second light source which are used to generate a false color composite image of a single specimen. The first and second light sources in this claim correspond to fluorescent and chromogenic embodiments described earlier. Morrison further teaches a digital scanner that processes the brightfield and fluorescent images to produce a contrast/false color composite image (paragraph 0140) of the specimen. Although Morrison does not explicitly teach the "extraction" or "alignment" method steps claimed in the instant application, absent evidence to the contrary, "extraction" and "alignment" are being interpreted broadly since neither one is clearly defined in the instant specification. Therefore, with respect to chromogenic and fluorescent stain channel extraction, Examiner interprets (paragraph 0111) the detection of "spots/dots/features of interest" followed by "running the enhanced images of FIGS. 2A and 5E through a number of filters" as "extracting/separating" specific stains (colors) for further analysis. Regarding the "alignment" method steps in the instant application, Morrison teaches (paragraph 0099) "multiple displays can be used to simultaneously display different images, including non-enhanced and enhanced images." Examiner broadly interprets the prior teaching, as for example, a skilled artisan aligning stain channels of a brightfield digital image and stain channels of a fluorescent digital image in order to arrive at an overall composite from the combined individual images.
Fast Red, which is known in the art to also have fluorescent properties would have provided one of ordinary skill in the art with a common element of detection for both bright field and fluorescent digital imaging. An art-recognized signaling conjugate for tissue staining (UL TRAVIEW Universal Alkaline Phosphatase Red Detection Kit), is taught by Morrison (paragraph 0229). As one of ordinary skill in the art knows, Fast Red is a chromogenic substrate for alkaline phosphatase (AP), a common antibody conjugate. Upon reacting with AP, Fast Red forms a precipitate that is bright red in color and observable via brightfield and fluorescent microscopy, therefore having chromogenic and fluorescent properties. Moreover, Morrison teaches (paragraph 0151) chromogenic multiplexing that utilizes traditional chromogens, some of which include Fast Red. One of ordinary skill in the art could have incorporated Fast Red as a signaling conjugate, thereby allowing more specific features on a tissue section to be stained and thus located. This would be accomplished by using at least one dye that is chromogenic and fluorescent (i.e. Fast Red) for a method of creating a composite digital image. A composite image could then be used (as taught in paragraph 0081) to quickly and accurately identify (i.e. quantify) multiple biomarkers corresponding to different color spots/stains.
Regarding claims 6-7, see above explanation from paragraphs 0133 and 0138 of Morrison. In addition, Morrison teaches (paragraph 0173) counterstaining "with agents to detect one or more targets, such that their structures can be more readily visualized." Furthermore, these counterstains are well known in the art, and may include Nuclear Fast Red, which stains cell nuclei dark red. Morrison goes on to teach "counterstaining methods known in the art are combinable with the disclosed methods and compositions so that the stained sample is easily interpretable by a reader."
In addition, Morrison teaches (paragraph 0057) that multiple signaling conjugates (i.e. chromogenic and fluorescent dye) may be used, and "a conjugate includes one or more latent reactive moieties covalently linked to detectable labels (haptens, chromophore moieties, fluorescent moieties)." 
Regarding claims 10-11, Morrison teaches using multiple signaling conjugates that comprise chromogens and fluorophores. Morrison teaches (page 39, claim 12) using an imaging system that is configured to enhance contrast between certain features of interest of a specimen, along with second features of interest of the same specimen. The first features comprise chromogens or fluorophores, while the second features comprise the same. Examiner has interpreted this as a specimen (i.e. tissue object) stained with a chromogenic dye, followed by the same specimen being stained with a fluorescent dye.
Regarding claims 8, 14, 17 and 23, Morrison describes the use of several techniques to correct for color cross-talk in the fluorescence digital image so that each color channel in the fluorescence digital image contains information from a single fluorescent dye. Morrison describes the use of tunable filters and multispectral or color image channels which are able to select for fluorescence from a dye of interest (Morrison, para 111). Morrison describes the use of an image capture device (device 120) which is able to select for different light sources and fluorescent dyes without the need for filters (Morrison, para 85). Furthermore, Morrison describes selecting florescent dyes with narrow emission and absorption characteristics to minimize color cross talk (Morrison, para 151). In summary, Morrison provides at least 3 different methods to correct for color cross-talk. 
Based on these teachings and the knowledge of an ordinary artisan, absent evidence to the contrary, it would have been prima facie obvious to such artisan at the effective filing date of the instant application to interpret the tissue imaging teachings of Morrison and arrive at the time claimed invention for the purpose of identifying multiple (i.e. between two and six) stains and separating these stains on a tissue section using composite image analysis. Such artisan would have had a reasonable expectation of 

Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claims 1, 9, 15 and 21 wherein limitations are added specifying that the data from the chromogenic digital image and fluorescent image are used to analyze stains from both images, respectively. Applicant argues that Morrison does not teach using data from both the chromogenic digital image and fluorescent image. Applicant states that Morrison’s recitation of “fluorescent, chromogenic or combinations thereof” would not enable one of ordinary skill to practice the instantly claimed invention.  
This argument has been considered, but is not found convincing. Regarding applicants arguments that Morrison does not teach the use of both fluorescent and chromogenic imaging modalities in combination, Morrison does expressly teach this. Morrison provides an embodiment wherein fluorescent and chromogenic modalities are used in combination for multiplex imaging (Morrison, para 140). Morrison specifically states that “the imaging system disclosed herein can be used for chromogenic detection AND fluorescence detection and can enhance color perception of the signals by using false-color composite images (Morrison, para 140). Applicant is also invited to consider claims 1, 7 and 8 in particular from Morrison where a multispectral imaging system is presented which uses different light sources to produce a false color composite image of the specimen (Morrison, claims 1, 7 and 8). Claim 7 expressly describes a first AND second light source which are used to generate a false color composite image of a single specimen. The first and second light sources in this claim correspond to fluorescent and chromogenic embodiments described earlier. 

This argument has been considered, but is not found convincing. There are presently no claim limitations which require the simultaneous detection of both chromogenic absorption and fluorescence emission in a single event, only that “data from both the chromogenic stain channel and fluorescent stain channels are used to obtain further information about the tissue”. It is improper to import claim limitations from the specification. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim, see MPEP 2111.01. Thus, although applicant argues that Morrison does not describe the simultaneous imaging of fluorescent and chromogenic modalities in a single event, these limitations are not expressly described in the instant claims. 
Furthermore, it is argued that one of ordinary skill would find it prima facie obvious to simultaneously image fluorescent and chromogenic modalities in a single event from the disclosure of Morrison. Claims 7 and 8 of Morrison expressly describe a first AND second light source which are used to generate a false color composite image of a single specimen. The breadth of claims 7 and 8 from Morrison in light of the embodiments described in the specification would render simultaneous imaging of fluorescent and chromogenic modalities obvious. Morrison’s section entitled “Detecting and 
Applicant’s description of the physical limitations of acquiring both fluorescent and chromogenic signals in a single event is not found convincing, since dichroic mirrors and band-pass filters are commonly used in the art to separate excitation light from tissue sample emission light (Morrison, “Imaging Systems and Imaging Techniques”, para 78-117). Although applicants description of Morrison para 80 is accurate, several other microscope arrangements and embodiments are presented in para 78-117 which can be used for multiplex imaging (Morrison, para 86).
Accordingly, claims 1, 4-11, 14-15, 17-19, 21 and 23 would have been prima facie obvious to one of ordinary skill in the art at the time of filing. 

Claims 1-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (supra) as applied to claims 1, 4-11, 14-15, 17-19, 21 and 23 above in further view of Potts et al. US 2012/0076390, published 3/29/2012 (hereinafter Potts, reference of record). This rejection is maintained for the same reasons as outlined in the office action mailed December 8, 2020. A reply to applicant’s arguments is found below.
A description of claims 1, 4-11, 14-15, 17-19, 21 and 23 can be found above. Claims 2-3 are directed to adjusting the stain channels (fluorescent and chromogenic) to align with each other. Claim 12 describes the method of claim 11, wherein the aligning is performed using the tissue object. Claim 13 describes the method of claim 9, further comprising analyzing colocalization of at least one chromogenic dye with at least one fluorescent dye. Claim 16 describes the method of claim 15, further comprising analyzing colocalization of at least one chromogenic dye with at least one fluorescent dye. Claim 22 describes the method of claim 21, further comprising analyzing colocalization of at least one chromogenic dye with at least one fluorescent dye.

As to claims 2-3, Potts teaches the use of fluorescent and chromogenic dyes used to stain multiple/consecutive tissue sections, which are then leveraged to create digital images for analysis. Potts explicitly teaches aligning a brightfield digital image with a fluorescent digital image (paragraphs 0059-0060). Once the scanned images are ready to be aligned, an artisan would be able to view the various stain channels, and their intensities since these channels would visually be present after tissue staining. Therefore, it would be prima facie obvious to optimize color (and thus biomarker identification for clinical diagnosis) analysis of a tissue section by adjusting the fluorescent stain channels to align with the chromogenic stain channels (and vice versa).
Regarding claims 12-13, 16, and 22, a fluorescent and a chromogenic dye are used to stain a tissue object within a tissue section; alignment subsequently takes place using the stained tissue object as a reference point. Potts describes this process in paragraph 0021 as "the images can be registered and aligned using only the convolved stains that are in common between the images. This could be hematoxylin in aligning H&E slides with immunohistochemistry (IHC) slides, or 4',6-diamidino-2-phenylindole (DAPI) in fluorescence, or other stains commonly used." Furthermore, "colocalization" has not explicitly been defined by Applicant. Therefore, Examiner has interpreted the term as the analysis of spatial overlap between two or more stains (i.e. fluorescent and chromogenic) present on a tissue specimen. Potts teaches (paragraph 0058) using multiple fluorochromes and chromogens to stain a tissue specimen. The specimen can be viewed using fluorescent and brightfield scanning, with images being aligned and evaluated for overlap/commonalities as previously stated above. Absent evidence to the contrary, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have combined the teachings of Morrison et al. with the teachings of Potts et al. in 

Response to Traversal
Applicant traverses the instant rejection by arguing that the examiner has failed to establish each and every element of the claims from which claims 2-3, 12-13, 16 and 22 depend without adding more to these claims through Potts. 
These arguments have been fully considered, but are not found convincing. Potts teaches (paragraph 0058) using multiple fluorochromes and chromogens to stain a tissue specimen. The specimen can be viewed using fluorescent and brightfield scanning, with images being aligned and evaluated for overlap/commonalities as previously stated above. Absent evidence to the contrary, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have combined the teachings of Morrison et al. with the teachings of Potts et al. in the design of the instant invention. Accordingly, claims 1-19 and 21-23 would have been prima facie obvious to one of ordinary skill in the art at the time of filing. 

Claims 1, 4-11, 14-15, 17-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (supra) as applied to claims 1, 4-11, 14-15, 17-19, 21 and 23 above in further view of Black et al. US 9785752, published 12/31/2016 (reference of record). This rejection is maintained for the same .
A description of claims 1, 4-11, 14-15, 17-19, 21 and 23 can be found above. Claims 20 and 24 are directed to chromogenic and fluorescent stain features consisting of stain appearance, stain intensity, stain completeness, stain shape, stain texture, and stain area.
The teachings of Morrison as applied in the above rejection are incorporated here. However, Morrison et al. does not explicitly teach wherein the chromogenic and fluorescent stain features include stain completeness, stain shape, stain texture, and stain area.
Regarding claims 20 and 24, Morrison teaches using chromogenic and fluorescent dyes to stain tissue sections. Regions of interest on the tissue are digitally scanned, and a composite image is created using these digital images. The digital images can then be analyzed for possible biomarkers related to corresponding disease. Although Morrison teaches (paragraph 0111) the use of analysis software and qualitative assessment criteria including staining intensity, this disclosure is also interpreted as reading on stain appearance, no further stain features are explicitly taught.
Regarding claims 20 and 24, Black teaches a method used to determine specific therapeutic approaches. The method is based on quantifying one or more digital image analysis distributions from stained tissue (using both chromogenic and fluorescent stains; see Column 4, lines 7-15) and is summarized appropriately (Column 2, lines 19-42; Fig. 1 ). Black teaches (claims 3-4) a method of characterizing the physical presentation of cell/tissue structures in a tissue by physical measures of shape, texture, staining intensity, and staining completeness.
Absent evidence to the contrary, a skilled artisan, at the effective filing date of the instant invention, would have been motivated to practice such a method of tissue analysis/evaluation because it provides an objective scale to quantitatively (and qualitatively) assess tissue samples. By combining the teachings of Morrison and Black, one of ordinary skill in the art would have had a reasonable expectation 

Response to Traversal
Applicant traverses the instant rejection by arguing that the examiner has failed to establish each and every element of the claims from which claims 20 and 24 depend without adding more to these claims through Black. 
These arguments have been fully considered, but are not found convincing. Black teaches a method for quantifying one or more digital image analysis distributions from stained tissue (using both chromogenic and fluorescent stains; see Column 4, lines 7-15) and is summarized appropriately (Column 2, lines 19-42; Fig. 1 ). Black teaches (claims 3-4) a method of characterizing the physical presentation of cell/tissue structures in a tissue by physical measures of shape, texture, staining intensity, and staining completeness. By combining the teachings of Morrison and Black, one of ordinary skill in the art would have had a reasonable expectation of success analyzing and visualizing features of interest in tissue sections. Accordingly, claims 1, 4-11, 14-15, 17-21 and 23-24 would have been prima facie obvious to one of ordinary skill in the art at the time of filing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633